


Exhibit 10.3




This PURCHASE Agreement (this “Agreement”), dated as of July 1, 2014, is by and
between NextEra Energy Equity Partners, LP, a Delaware limited partnership (the
“NEE Equity”), and NextEra Energy Partners, LP, a Delaware limited partnership
(the “NEE Partners”).


RECITALS
WHEREAS, NEE Equity owns all 86,731,593 of the outstanding common units (the
“Common Units”) of NextEra Energy Operating Partners, LP, a Delaware limited
partnership (“NEE Operating LP”);
WHEREAS, in connection with the proposed initial public offering of common units
of NEE Partners (the “IPO”), NEE Partners intends to, (1) first, contribute a
portion of the net proceeds of the IPO to the capital of NEE Operating LP and,
(2) second, use a portion of the net proceeds from the IPO to purchase
12,291,593 of the Common Units from NEE Equity on the Closing Date upon the
terms and conditions set forth herein; and
WHEREAS, during the Purchase Price Adjustment Period (as defined below), the
Aggregate Purchase Price (as defined below) paid by NEE Partners to NEE Equity
for the Common Units will be adjusted as set forth herein to the extent that the
quarterly distributions NEE Partners receives from NEE Operating LP in respect
of its Common Units do not meet certain distribution thresholds.
NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
1.    DEFINITIONS


1.1
Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Operating Partnership Agreement.



1.2
“Action” has the meaning set forth under Section 9.2.



1.3
“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period (b) less (i) the amount of any net
increase in Working Capital Borrowings (or NEE Operating LP’s proportionate
share of any net increase in Working Capital Borrowings in the case of
Subsidiaries that are not wholly owned) with respect to such period and (ii) the
amount of any net decrease in cash reserves (or NEE Operating LP’s proportionate
share of any net decrease in cash reserves in the case of Subsidiaries that are
not wholly owned) for Operating Expenditures with respect to such period not
relating to an Operating Expenditure made with respect to such period, and
(c) plus (i) the amount of any net decrease in Working Capital Borrowings (or
NEE Operating LP’s proportionate share of any net decrease in Working Capital
Borrowings in the case of Subsidiaries that are not wholly owned) with respect
to such period, (ii) the amount of any net decrease made in subsequent periods
in cash reserves for Operating Expenditures initially established with respect
to such period to the extent such decrease results in a reduction in Adjusted
Operating Surplus in subsequent periods pursuant to clause (b)(ii) above and
(iii) the amount of any net increase in cash reserves (or NEE Operating LP’s
proportionate share of any net increase in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period required by any debt instrument for the repayment of principal,
interest or premium. Adjusted Operating Surplus does not include that portion of
Operating Surplus included in clause (a)(i) of the definition of Operating
Surplus.



1.4
“Aggregate Difference Amount” means (i) the sum of the Quarterly Difference
Amounts and any Liquidation Difference Amount arising within the Purchase Price
Adjustment Period less (ii) the sum of all Purchase Price Adjustments previously
paid by NEE Equity, provided that, for each additional Common Unit acquired by
NEE Partners, the Aggregate Difference Amount will increase by the Per Unit
Difference





--------------------------------------------------------------------------------




Amount immediately prior to such acquisition, and for each Common Unit held by
NEE Partners that is cancelled in accordance with the Operating Partnership
Agreement (other than in connection with the dissolution or liquidation of NEE
Operating LP) or otherwise disposed of by NEE Partners, the Aggregate Difference
Amount will decrease by the Per Unit Difference Amount immediately prior to such
cancellation or disposition.


1.5
“Aggregate Purchase Price” has the meaning set forth in Section 2.1.



1.6
“Agreement” has the meaning set forth in the preamble.



1.7
“Closing” means the closing of the sale of the Purchased Common Units under this
Agreement on the Closing Date, provided that, the Closing shall not occur if the
corresponding sale of NEE Partners Common Units to the IPO Underwriters has not
yet occurred.



1.8
“Common Units” has the meaning set forth in the recitals.



1.9
“Fully Diluted Weighted Average Basis” means, when calculating the number of
Outstanding Units for any period, a basis that includes (a) the weighted average
number of Outstanding Units during such period plus (b) all Partnership
Interests and Derivative Partnership Interests (i) that are convertible into or
exercisable or exchangeable for Units or for which Units are issuable, (ii)
whose conversion, exercise or exchange price, if any, is less than the Market
Value on the date of such calculation, (iii) that may be converted into or
exercised or exchanged for such Units prior to or during the Quarter immediately
following the end of the period for which the calculation is being made without
the satisfaction of any contingency beyond the control of the holder other than
the payment of consideration and the compliance with administrative mechanics
applicable to such conversion, exercise or exchange and (iv) that were not
converted into or exercised or exchanged for such Units during the period for
which the calculation is being made; provided, however, that for purposes of
determining the number of Outstanding Units on a Fully Diluted Weighted Average
Basis when calculating whether the Purchase Price Adjustment Period has ended,
such Partnership Interests and Derivative Partnership Interests shall be deemed
to have been Outstanding Units only for the four Quarters that comprise the last
four Quarters of the measurement period.



1.10
“IPO” has the meaning set forth in the recitals.



1.11
“Liquidation Difference Amount” means the excess, if any, of (a) the Target
Minimum Liquidating Distribution over (b) the aggregate amount of cash or
property distributed to NEE Partners after the Liquidation Date with respect to
Common Units held by NEE Partners.



1.12
“NEE Equity” has the meaning set forth in the preamble.



1.13
“NEE Operating LP” has the meaning set forth in the recitals.



1.14
“NEE Partners” has the meaning set forth in the preamble.



1.15
“NEE Partners MQD” means for any Quarter, the product of (i) the Minimum
Quarterly Distribution multiplied by (ii) the number of Common Units held by NEE
Partners as of the Record Date for such Quarter.



1.16
“Operating Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of NEE Operating LP, as it may be amended, supplemented
or restated from time to time.



1.17
“Per Unit Difference Amount” means the quotient of (i) the Aggregate Difference
Amount divided by (ii) the total Common Units held by NEE Partners as of the
time of calculation.







--------------------------------------------------------------------------------




1.18
“Per Unit Purchase Price” has the meaning set forth in Section 2.1.



1.19
“Purchase Price Adjustment” means a payment equal to the Aggregate Difference
Amount, provided that, the Purchase Price Adjustment, (i) solely with respect to
any distribution of Operating Surplus for any Quarter, shall not exceed the
Quarterly NEE Equity Distribution, (ii) in the aggregate, shall not exceed the
Aggregate Purchase Price, (iii) solely with respect to any distribution of
Capital Surplus, shall not exceed the amount received by NEE Equity in
connection with such distribution in excess of the Initial Unit Price with
respect to the Common Units held by NEE Equity, and (iv) upon any liquidation or
dissolution of NEE Operating LP, shall not exceed the amount of distributions
received by NEE Equity in connection with such liquidation or dissolution.



1.20
“Purchase Price Adjustment Period” means the period commencing on the Closing
Date and expiring on the first to occur of the following dates:

(a)
the first Business Day following the distribution of Available Cash to Partners
pursuant to Article VI of the Operating Partnership Agreement in respect of any
Quarter beginning with the Quarter ending June 30, 2017 in respect of which
(i) (A) distributions of Available Cash from Operating Surplus on each of the
Outstanding Common Units and any other Outstanding Units that are senior to or
equal in right of distribution to the Common Units with respect to each of the
three consecutive, non-overlapping four-Quarter periods immediately preceding
such date equaled or exceeded the sum of the Minimum Quarterly Distribution on
all Outstanding Common Units and any other Outstanding Units that are senior to
or equal in right of distribution to the Common Units in respect of such periods
and (B) the Adjusted Operating Surplus for each of the three consecutive,
non-overlapping four-Quarter periods immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units and any other Outstanding Units during such periods calculated on a Fully
Diluted Weighted Average Basis, and (ii) the Aggregate Difference Amount is
equal to zero.

(b)
the first Business Day following the distribution of Available Cash to Partners
pursuant to Article VI of the Operating Partnership Agreement in respect of any
Quarter beginning with the Quarter ending June 30, 2015 in respect of which
(i) (A) distributions of Available Cash from Operating Surplus on each of the
Outstanding Common Units and any other Outstanding Units that are senior to or
equal in right of distribution to the Common Units with respect to the
four-Quarter period immediately preceding such date equaled or exceeded 150% of
the Minimum Quarterly Distribution on all of the Outstanding Common Units and
any other Outstanding Units that are senior to or equal in right of distribution
to the Common Units in respect of such period, and (B) the Adjusted Operating
Surplus for the four-Quarter period immediately preceding such date equaled or
exceeded 150% of the sum of the Minimum Quarterly Distribution on all of the
Common Units and any other Outstanding Units during such period calculated on a
Fully Diluted Weighted Average Basis, plus the aggregate payments of the IDR Fee
during such period, and (ii) the Aggregate Difference Amount is equal to zero.

(c)
the date on which NEE Partners General Partner is removed as general partner of
NEE Partners under circumstances where Cause (as defined in the NEE Partners
Partnership Agreement) does not exist; provided that no Units held by NEE
Partners General Partner or its Affiliates voted in favor of such removal, and
the holders of such Units are not Affiliates of the applicable successor NEE
Partners General Partner. Upon expiration of the Purchase Price Adjustment
Period in accordance with this Section 1.18(c), the Aggregate Difference Amount
will be deemed to equal zero.



1.21
“Purchased Common Units” means the Common Units sold by NEE Equity to NEE
Partners on the Closing Date as set forth herein.



1.22
“Quarterly Difference Amount” means, for any Quarter, the excess, if any, of (a)
the NEE Partners MQD in respect of such Quarter over (b) the aggregate amount of
Available Cash from Operating Surplus distributed with respect to Common Units
held by NEE Partners in respect of such Quarter pursuant to Section 6.4 of the
Operating Partnership Agreement





--------------------------------------------------------------------------------






1.23
“Quarterly NEE Equity Distribution” means, for any Quarter, the amount of
distributions made by NEE Operating LP on the Common Units held by NEE Equity in
respect of such Quarter pursuant to Section 6.4 of the Operating Partnership
Agreement.



1.24
“Securities Act” means the U.S. Securities Act of 1933, as amended.



1.25
“Target Minimum Liquidating Distribution” means the product of (i) the
Unrecovered Initial Unit Price immediately prior to the Liquidation Date
multiplied by (ii) the number of Common Units held by NEE Partners immediately
prior to the Liquidation Date.



2.
PURCHASE OF COMMON UNITS



2.1
Upon the terms set forth herein, on the Closing Date, (i) NEE Equity will sell,
assign, transfer and deliver to NEE Partners all rights, title and interests of
NEE Equity in and to the Purchased Common Units, and (ii) NEE Partners will (x)
accept all such rights, title and interests in and to the Purchased Common Units
from NEE Equity and (y) pay to NEE Equity an amount per Purchased Common Unit
equal to the initial public offering price, net of underwriting discounts and
related expenses and fees, per NEE Partners Common Unit sold by NEE Partners to
the IPO Underwriters on such Initial Closing Date (the “Per Unit Purchase Price”
and, in the aggregate, the “Aggregate Purchase Price”).



3.
PURCHASE PRICE ADJUSTMENT



3.1
To the extent that the Aggregate Difference Amount is greater than zero, NEE
Equity will pay to NEE Partners a Purchase Price Adjustment promptly following
any distribution by NEE Operating LP on its Common Units of:

(a)    Operating Surplus with respect to any Quarter during the Purchase Price
Adjustment Period;
(b)    Capital Surplus made during the Purchase Price Adjustment Period in
excess of the Initial Unit Price in respect of such Common Units; or
(c)    any cash or property made during the Purchase Price Adjustment Period but
on or after the Liquidation Date.


3.2
NEE Equity shall have no right to any return of any Purchase Price Adjustment,
including in the event cumulative distributions to NEE Partners of Available
Cash from Operating Surplus exceed the sum of the NEE Partners MQDs for each
Quarter of NEE Partners’ existence.



4.
CLOSING



4.1
At the Closing, each of NEE Equity and NEE Partners shall take, or cause to be
taken, all such actions and shall execute and deliver, or cause to be executed
and delivered, all such documents (within its power to do so) required to
transfer to NEE Partners all rights, title and interests in and to the Purchased
Common Units.



4.2
At least one Business Day prior to the Closing, NEE Equity shall deliver to NEE
Partners instructions designating the account or accounts to which the Aggregate
Purchase Price shall be deposited by federal funds wire transfer at the Closing.



5.
REPRESENTATIONS AND WARRANTIES



5.1
Organization; Authority; Valid and Binding Agreement. Each of the parties hereby
represents and warrants to the other, as of the date hereof, that (i) it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) it has the corporate or other similar power
and authority, and has taken all necessary corporate or other similar action, as
applicable, to authorize, execute, deliver and perform its obligations under
this Agreement, (iii) this Agreement has been duly executed and delivered by





--------------------------------------------------------------------------------




it, (iv) this Agreement, when executed and delivered by such party, assuming due
execution and delivery hereof by the other party hereto, is a legal, valid and
binding obligation of it, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or similar laws affecting creditors’ rights generally and
(v) the execution, delivery and performance by it of this Agreement does not (a)
require any material governmental filing or governmental approval or any
material consent or approval of such party’s stockholders, partners or any other
third parties, except for such filings that have been, or will as promptly as
reasonably practicable hereafter be, made and such consents or approvals that
have been obtained, or will as promptly as reasonably practicable hereafter be
sought, or (b) materially violate or conflict with, result in a material breach
of, or constitute a material default under any of its organizational documents
or any agreements by which it is bound.


5.2
Additional Representations and Warranties of NEE Equity. NEE Equity hereby
further represents and warrants to NEE Partners, (i) as of the date hereof,
that: (a) NEE Equity is the sole owner of, and holds good title to, the
Purchased Common Units, (b) NEE Equity has the absolute and unrestricted right,
power, authority, and capacity to assign, transfer and deliver the Purchased
Common Units and (b) that the Purchased Common Units being sold to NEE Partners
at the Closing are free from any encumbrance, mortgage, charge, pledge, lien,
option, right to acquire, right of pre-emption, assignment by way of security or
similar restriction.



5.3
Additional Representations and Warranties of NEE Partners.



(a)    NEE Partners hereby further represents and warrants, as of the date
hereof, that NEE Partners shall have available funds sufficient to make the
payment of the Aggregate Purchase Price, subject to the understanding of the
parties hereto that the Aggregate Purchase Price shall be funded solely through
the proceeds received by NEE Partners from the sale of NEE Partners Common Units
to the IPO Underwriters in connection with the IPO.
(b)    NEE Partners further hereby represents and warrants to NEE Equity, as of
the date hereof, that (i) the Common Units it is purchasing under this Agreement
are being acquired for its own account and not with a view to any offering or
distribution within the meaning of the Securities Act, and any applicable state
securities laws, (ii) it has no present intention of selling or otherwise
disposing of such Common Units or any portion thereof in violation of such laws,
(iii) it has sufficient knowledge and expertise in financial and business
matters so as to be capable of evaluating the merits and risks of acquiring such
Common Units and (iv) it understands that such Common Units (a) have not been
registered under the Securities Act and (b) may not be sold or transferred in
the absence of such registration or an exemption from such registration.


5.4
Certain Damages and Remedies. THE PARTIES EXPRESSLY WAIVE AND FOREGO ANY RIGHT
TO RECOVER PUNITIVE, EXEMPLARY, INDIRECT, SPECIAL, CONSEQUENTIAL OR SIMILAR
DAMAGES (INCLUDING LOST PROFITS, LOSS OR CORRUPTION OF DATA OR DAMAGE DUE TO ANY
IMPAIRMENT OF OPERATIONS) ARISING FROM OR IN CONNECTION WITH THIS AGREEMENT
(INCLUDING ANY ASSIGNMENTS OR TRANSFERS MADE OR RIGHTS GRANTED), WHETHER SUCH
CLAIM IS BASED ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT
LIABILITY) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS
ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE SAME.



6.
FURTHER ASSURANCES



6.1
Each of the parties hereto hereby agrees, at its own cost and expense, from and
after the date hereof, to do, or cause to be done, all such acts and things, and
to execute and deliver, or cause to be executed and delivered, all such
documents, notices, instruments and agreements, as may be necessary or desirable
to give effect to the provisions and intent of this Agreement.







--------------------------------------------------------------------------------




7.
ENTIRE AGREEMENT



7.1
This Agreement (together with any exhibits, annexes, schedules and the other
agreements, documents and instruments (i) incorporated or referenced hereby or
delivered in connection herewith or (ii) related to or entered into in
connection with the IPO, to the extent relating to the subject matter hereof)
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supersedes and cancels all previous agreements and
understandings, whether written or oral, between the parties with respect to
such subject matter.



8.
MISCELLANEOUS



8.1
Counterparts. This Agreement may be executed in counterparts (which may be
delivered by facsimile or similar electronic transmission). Each counterpart
when so executed and delivered shall be deemed an original, and both such
counterparts taken together shall constitute one and the same instrument.



8.2
No Third Party Beneficiaries. This Agreement is not intended to, and does not,
confer any legal or equitable rights or remedies hereunder upon any person other
than the parties hereto, except as otherwise permitted pursuant to Section 8.4
hereof.



8.3
Transfer of Common Units. During the Purchase Price Adjustment Period, NEE
Equity or any permitted transferee may not transfer any of its Common Units to
any Person other than to an Affiliate of NEE Equity that agrees to assume the
corresponding amount of NEE Equity’s obligations hereunder.



8.4
Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by and against the parties hereto and their
respective successors and permitted assigns. This Agreement, including any of
the rights or obligations hereunder, shall not be assigned or transferred, in
whole or in part, by NEE Partners. However, NEE Equity may assign or transfer
any or all of its rights, together with its obligations hereunder, to any
Affiliate in conjunction with any transfer of its Common Units to such Affiliate
in accordance with Section 8.3 hereof.



8.5
Legal Enforceability. If any provision of this Agreement is fully or in part
invalid, illegal or incapable of being enforced by any rule, law or public
policy, all other provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated hereby are not affected in any manner materially adverse to any
party. Upon such determination that any provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible.



8.6
Expenses. Each party shall bear its own expenses in connection with this
Agreement, except as otherwise expressly provided herein.



8.7
Amendment, Modification and Waiver. No amendment of any provision of this
Agreement shall be effective, unless the same shall be in writing and signed by
NEE Equity and NEE Partners (subject to Unit Majority approval in certain
specified circumstances as set forth in the NEE Partners Partnership Agreement).
Any failure of a party to comply with any obligation or agreement hereunder may
only be waived in writing by the other party, but such waiver shall not operate
as a waiver of, or estoppel with respect to, any subsequent or other failure. No
failure by a party to take any action with respect to any breach of this
Agreement or default by the other party shall constitute a waiver of such
party’s right to enforce any provision hereof or to take any such action.



8.8
Termination. This Agreement shall terminate upon the expiration of the Purchase
Price Adjustment Period as set forth herein.







--------------------------------------------------------------------------------




9.
Governing Law AND Jurisdiction



9.1
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.



9.2
Jurisdiction. With respect to any action, claim or proceeding (“Action”)
resulting from, relating to or arising out of this Agreement, each of the
parties hereto irrevocably and unconditionally submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York or, if such court will not accept jurisdiction, the Supreme Court of
the State of New York or any court of competent civil jurisdiction sitting in
New York County, New York. In any such Action, each of the parties hereto
irrevocably and unconditionally waives and agrees not to assert by way of
motion, as a defense or otherwise (i) any claim that it is not subject to the
jurisdiction of the above courts, (ii) that its property is exempt or immune
from attachment or execution in any such Action in the above-named courts, (iii)
that such Action is brought in an inconvenient forum, (iv) that the venue of
such Action is improper, (v) that such Action should be transferred or removed
to any court other than one of the above-named courts, or should be stayed by
reason of the pendency of some other proceeding in any other court other than
one of the above-named courts, or that this Agreement or the subject matter
hereof may not be enforced in or by such courts. Each of the parties hereto
hereby agrees not to commence any such Action other than before one of the
above-named courts. Each of the parties hereto also hereby agrees that any final
and unappealable judgment against a party in connection with any such Action
shall be conclusive and binding on such party and that such judgment may be
enforced in any court of competent jurisdiction, either within or outside of the
United States. A certified or exemplified copy of such award or judgment shall
be conclusive evidence of the fact and amount of such award or judgment. The
foregoing consent to jurisdiction shall not (a) constitute submission to
jurisdiction or general consent to service of process in the State of New York
for any purpose except with respect to any Action resulting from, relating to or
arising out of this Agreement or (b) be deemed to confer rights on any person
other than the respective parties to this Agreement.



[SIGNATURE PAGE FOLLOWS]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first written above.




NEXTERA ENERGY EQUITY PARTNERS, LP
By:  NextEra Energy Equity Partners GP,
LLC, its general partner




By:  /s/ Armando Pimentel, Jr.                          
       Name: Armando Pimentel, Jr.
       Title: President




NEXTERA ENERGY PARTNERS, LP
By:  NextEra Energy Partners GP, Inc., its
general partner




By:  /s/ Armando Pimentel, Jr.                          
       Name: Armando Pimentel, Jr.
       Title: President




